Citation Nr: 0639879	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho



THE ISSUE

Entitlement to an increased evaluation for the service-
connected patellofemoral syndrome of the right knee, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  



FINDING OF FACT

The service-connected right knee disability characterized as 
mild patellofemoral syndrome is not shown to be productive of 
a functional loss of flexion to 45 degrees or a compensable 
limitation of extension; neither joint instablity or 
recurrent subluxation nor cartilage damage is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for the service-connected patellofemoral syndrome of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a including Diagnostic Code 5257, 5258, 5259, 
5260, 5261 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, the veteran was initially notified of his 
assigned 10 percent evaluation, and its effective date of 
February 2003, in a March 2003 rating decision.  Both the 
assigned evaluation and effective date were reiterated in the 
appealed September 2003 rating decision.  The Board thus is 
satisfied that all requirements under Dingess/Hartmann have 
been met in this case.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

In this regard, the Court has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45, 
which concern the applicability of a higher evaluation in 
cases of such symptomatology as painful motion and functional 
loss due to pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

The Board has reviewed the evidence of record in the present 
case, consisting of VA examinations from August 2003 and 
November 2004 and private medical records from November and 
December 2004, and finds that no basis for an increased 
evaluation.  

Specifically, the December 2004 private medical record 
indicates that the veteran had a history and examination 
consistent with patellar instability.  The examination 
revealed "significant" laxity on both sides of the knee, 
with more lateral-directed laxity on the right side than on 
the left side.  

The examination revealed a reproducibly positive patellar 
apprehension sign.  The private doctor discussed the 
possibility of a reconstruction of the right medial patellar 
restraints, including the possibility of using a graft.  

An MRI performed in December 2004 revealed a slightly 
inhomogeneous signal intensity of the insertional fibers of 
the patellar tendon, but was otherwise negative.  The 
ligaments were noted to be intact with no osteochondral 
defect.  

The November 2004 VA examination report reflects that the 
veteran did not have any particular right knee flare-ups, but 
instead had some additional symptomatology with repetitive 
activity.  That examination also revealed a range of motion 
from 5 to 140 degrees and only mild grating of the patella.  

Significantly, the VA examiner indicated that the knee 
appeared stable.  The diagnosis of subluxation of the patella 
with possible mild chondromalacia.  

Similarly, the August 2003 VA examination revealed right knee 
motion from 0 to 135 degrees.  There was no instability, and 
the ligaments were noted to be intact. The right tibial 
tubercle was noted to be slightly prominent.  The diagnoses 
included that of mild patellofemoral syndrome.  

None of this symptomatology is consistent with recurrent 
subluxation or lateral instability of the knee joint or 
cartilage damage, as would warrant a higher rating under 
Diagnostic Code 5257, 5258 or 5259.  

The Board also observes that there is no evidence of right 
knee ankylosis (Diagnostic Code 5256), flexion limited to 30 
degrees (20 percent under Diagnostic Code 5260), or extension 
limited to 10 degrees (10 percent evaluation under Diagnostic 
Code 5261).  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the x-ray studies have not confirmed right knee arthritis, 
there is no basis for the assignment of separate evaluations 
for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a no 
percent evaluation under Diagnostic Code 5260.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Overall, the evidence of record does not support the 
assignment of a rating higher than 10 percent evaluation for 
the service-connected patellofemoral syndrome of the right 
knee.  To this extent, the appeal is denied.  



ORDER

An increased rating in excess of 10 percent for the service-
connected patellofemoral syndrome of the right knee is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


